Exhibit 10.08 REVOLVING BRIDGE LOAN AND SECURITY AGREEMENT THIS REVOLVING BRIDGE LOAN AND SECURITY AGREEMENT (this "Loan Agreement") is made as of this day of August, 2007, among FIFTH THIRD BANK, a Michigan banking corporation, having a mailing address of 201 East Kennedy Blvd., Suite 1800, Tampa, Florida 33602 (the "Bank"), DEER VALLEY HOMEBUILDERS, INC., an Alabama corporation authorized to do business in the State of Florida (the "Borrower"), having its principal place of business at 205 Carriage Street, Guin, Alabama 35563, and DEER VALLEY CORPORATION, a Florida corporation, having a mailing address of 4902 Eisenhower Boulevard, Suite 185, Tampa, Florida 33634 (the "Guarantor"). RECITALS: WHEREAS, Borrower has applied to Bank for a revolving bridge loan not to exceed FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00) (the "Loan") to be evidenced by a revolving bridge note (the "Note") and secured accounts receivable generated by Borrower in the fulfillment of one or more contracts between Borrower and the State of Mississippi Emergency Management Agency under the “Mississippi Alternative Housing Pilot Program,” including all proceeds thereof.Guarantor has guaranteed Borrower's payment and performance of the Loan and the Bank has agreed to make the Loan providing certain conditions herein outlined are fully complied with. NOW, THEREFORE, in consideration of the premises and covenants hereinafter contained, the parties hereto agree as follows: SECTION I. RECITALS; DEFINITIONS 1.1Recitals.The foregoing recitals are true and correct and incorporated herein by reference. 1.2Defined Terms.As used in this Loan Agreement, the following terms shall have the following meanings: "Advance" shall mean the amount advanced by the Bank to Borrower under the terms of this Loan Agreement and the Note. "Borrowing Base" shall mean, as of any date of determination (which date and determination shall be in the Bank's sole discretion) an amount equal to 80% of Eligible Receivables. The Bank has bargained for and Borrower agrees and acknowledges that the Collateral not included in the Borrowing Base is a cushion of collateral value in excess of the secured advances under the Loan. "Borrowing Base Certificate" shall mean a certificate prepared by Borrower in substantially the form attached hereto as
